32 F.3d 570
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mary L. ZIMMERMAN, Defendant-Appellant.
No. 93-3236.
United States Court of Appeals, Seventh Circuit.
Submitted July 22, 1994.*Decided Aug. 1, 1994.

Before RIPPLE and MANION, Circuit Judges, and GRANT, District Judge.**
ORDER
The sentence imposed by the district court is vacated and the case is remanded for further proceedings in light of United States v. Hathcoat, No. 93-3869, slip op. at 9-14 (7th Cir.  July 28, 1994).
Because the defendant has already served a substantial portion of her sentence, we recommend that the district court convene a sentencing hearing as soon as practicable.
SENTENCE VACATED AND CASE REMANDED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  The Defendant-Appellant filed such a statement, indicating that oral argument would not significantly aid the decisional process in this case.  The government did not respond.  Accordingly, the appeal is submitted on the briefs and the record


**
 The Honorable Robert A. Grant, District Judge of the United States District Court for the Northern District of Indiana, is sitting by designation